 


110 HRES 970 EH: Expressing support for designation of June 30 as 
U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 970 
In the House of Representatives, U. S.,

June 26, 2008
 
RESOLUTION 
Expressing support for designation of June 30 as National Corvette Day. 
 
 
Whereas the Chevrolet Corvette is America’s first sports car; 
Whereas the first production Corvette rolled off a Flint, Michigan, assembly line on June 30, 1953; 
Whereas the Corvette is now manufactured in Bowling Green, Kentucky; 
Whereas the Corvette is the most widely respected production sports car in United States history; 
Whereas the Corvette is truly a symbol of American pride; 
Whereas General Motors is celebrating its 100th anniversary in 2008; and 
Whereas the 30th of June would be an appropriate day to designate as National Corvette Day: Now, therefore, be it  
 
That the United States House of Representatives supports the designation of a National Corvette Day to honor the Chevrolet Corvette. 
 
Lorraine C. Miller,Clerk.
